DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is in response to Amendment filed on 10/28/2021.
Claims 1, 3, 4, 6 have been amended;
Claim 10 – 15 had been withdrawn and amended to depend on claim 1. Accordingly, claims 1 and 3 – 15 are presented for examination.

Allowable Subject Matter
3.	Claims 1 and 3 – 15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: Claims 1 and 3 – 15 are allowable over the prior art of record because the prior art, particularly, Odai et al (US 2012/0313131A1) discloses the claimed invention (see the NFR); however, none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach: the metallic structure for an optical semiconductor device comprising a rhodium, palladium, rhodium alloy, or palladium alloy plated layer disposed between the nickel or nickel alloy plated layer and the gold or gold alloy plated layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797. The examiner can normally be reached 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 30, 2021